


Exhibit 10.10.6

 

THE COCA-COLA COMPANY

SUPPLEMENTAL PENSION PLAN

 

 

AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2010

 

--------------------------------------------------------------------------------


 

THE COCA-COLA COMPANY

SUPPLEMENTAL PENSION PLAN

 

Amended and Restated Effective January 1, 2010

 

PREFACE

 

The Coca-Cola Company established The Coca-Cola Company Supplemental Benefit
Plan (the “Supplemental Benefit Plan”) effective January 1, 1984. The Coca-Cola
Company Supplemental Pension Plan (the “Plan”) is a successor plan to the
Supplemental Benefit Plan and constitutes the supplemental pension component
previously provided pursuant to the Supplemental Benefit Plan.

 

The Plan is an unfunded supplemental retirement plan for eligible employees and
their beneficiaries as described herein.  The Plan is designed to provide
certain retirement benefits primarily for a select group of management or highly
compensated employees which are not otherwise payable or cannot otherwise be
provided under the terms of the tax-qualified retirement plans maintained by The
Coca-Cola Company as a result of the limitations set forth under certain
applicable sections of the Internal Revenue Code or on account of an employee’s
deferral of compensation under The Coca-Cola Company Deferred Compensation Plan.

 

The plan was most recently amended and restated effective January 1, 2008 (the
“Prior Plan”).  This amendment and restatement is effective January 1, 2010.

 

On January 1, 2010, the Company amended and restated the Qualified Pension Plan
and also renamed the pension plan as The Coca-Cola Company Pension Plan.  Also
effective January 1, 2010, the pension formula under the Qualified Pension Plan
changed.  Prior to January 1, 2010, the Qualified Pension Plan’s benefit formula
provided a monthly benefit based on age, compensation, and length of service. 
For convenience, this benefit is referred to as the “FAE Benefit.”

 

Beginning January 1, 2010, the Qualified Pension Plan formula changed to a “Cash
Balance Benefit.”  The cash balance benefit is based on a hypothetical account
established under the Qualified Pension Plan for each eligible participant
(known as the “cash balance account”).  Amounts are credited to each eligible
participant’s cash balance account based on the participant’s compensation and
other factors.  Amounts representing interest are also credited to the cash
balance account.

 

As a result changes of the changes to the Qualified Pension Plan, amendments
were required to the Plan as reflected in this amendment and restatement.

 

Effective at midnight on December 31, 2009, the Company froze future accruals
under the Supplemental Retirement Plan for The Coca-Cola Company Pilots
(“Pilots’ Plan”).  In addition, the Company transferred the liabilities
associated with the Pilots’ Plan to this Plan.  Accordingly, the Plan was
amended as part of the January 1, 2010 amendment and restatement to add a new
Appendix B to reflect the transfer of liabilities from the Pilots Plan to this
Plan.

 

1

--------------------------------------------------------------------------------


 

ARTICLE I

DEFINITIONS

 

“Actuarial Equivalent” shall mean a benefit of equivalent value.  For purposes
of establishing whether a benefit is the Actuarial Equivalent of another
benefit, an interest rate of 7% compounded per annum and the unisex mortality
table prescribed in Revenue Ruling 2001-62, which is the 1994 Group Annuity
Mortality table projected to 2002 with scale AA, using 50% of the male and 50%
of the female rates, with no setback, shall be used.

 

Notwithstanding the forgoing, for purposes of converting the Supplemental
Pension Benefit into a lump sum, “Actuarial Equivalent” means a benefit of
equivalent value when computed on the basis of the “applicable interest rate”
required by Section 417(e)(3) of the Code for the month of September immediately
preceding the first day of the Plan Year in which such distribution occurs and
the “applicable mortality table” required by Section 417(e)(3) of the Code, as
amended by the Pension Protection Act of 2006.

 

“Beneficiary” shall mean the spouse to the whom the Participant is married at
the time benefits commence (if the Participant is married) or the
individual(s) designated by the Participant to receive any survivor benefits
that may be payable under Section 3.4 upon the death of a Participant if the
Participant is not married at the time benefits commence.  The Beneficiary
designated by an unmarried Participant in the Qualified Pension Plan shall be
such Participant’s Beneficiary under this Plan.

 

“Cash Balance Benefit” shall have that meaning as defined in the Preface and in
Section 3.1.

 

“Change in Control” shall mean a change in control of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A under the Exchange Act as in effect on January 1, 2002, provided that such a
change in control shall be deemed to have occurred at such time as (i) any
“person” (as that term is used in Sections 13(d) and 14(d)(2) of the Exchange
Act), is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act as in effect on January 1, 2002) directly or indirectly, of
securities representing 20% or more of the combined voting power for election of
directors of the then outstanding securities of the Company or any successor of
the Company; (ii) during any period of two consecutive years or less,
individuals who at the beginning of such period constituted the Board of
Directors of the Company cease, for any reason, to constitute at least a
majority of the Board of Directors, unless the election or nomination for
election of each new director was approved by a vote of at least two-thirds of
the directors then still in office who were directors at the beginning of the
period; (iii) the share owners of the Company approve any merger or
consolidation as a result of which the Common Stock shall be changed, converted
or exchanged (other than a merger with a wholly owned subsidiary of the Company)
or any liquidation of the Company or any sale or other disposition of 50% or
more of the assets or earning power of the Company, and such merger,
consolidation, liquidation or sale is completed; or (iv) the share owners of the
Company approve any merger or consolidation to which the Company is a party as a
result of which the persons who were share owners of the Company immediately
prior to the

 

2

--------------------------------------------------------------------------------


 

effective date of the merger or consolidation shall have beneficial ownership of
less than 50% of the combined voting power for election of directors of the
surviving corporation following the effective date of such merger or
consolidation, and such merger, consolidation, liquidation or sale is completed;
provided, however, that no Change in Control shall be deemed to have occurred
if, prior to such times as a Change in Control would otherwise be deemed to have
occurred, the Board of Directors determines otherwise.  Additionally, no Change
in Control will be deemed to have occurred under clause (a) if, subsequent to
such time as a Change of Control would otherwise be deemed to have occurred, a
majority of the Directors in office prior to the acquisition of the securities
by such person determines otherwise.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Committee” shall mean The Coca-Cola Company Benefits Committee appointed by the
Senior Vice President, Human Resources (or the most senior Human Resources
officer of the Company), to administer the Plan as provided in Article V.

 

“Company” shall mean The Coca-Cola Company.

 

“Compensation” for purposes of this Plan shall (except as modified below) have
the same meaning given such term in the Qualified Pension Plan.  Unlike the
Qualified Pension Plan, however, Compensation shall include salary, bonus or
other compensation that the Company would otherwise have been paid to a
Participant but for the Participant’s election to defer the receipt of such
salary, bonus or other compensation pursuant to the Deferred Compensation Plan
(“Deferred Compensation”).  A Participant’s Deferred Compensation shall not be
included in Compensation under this Plan in the year such Deferred Compensation
is paid to the Participant.

 

“Deferred Compensation Plan” shall mean The Coca-Cola Company Deferred
Compensation Plan or any other similar nonqualified deferred compensation plan
maintained by the Employer established on or after the Effective Date which
provides for deferral of compensation.

 

“Disability” or “Disabled” shall mean a condition for which a Participant
becomes eligible for and receives a disability benefit under the long term
disability insurance policy issued to the Company providing Basic Long Term
Disability Insurance benefits pursuant to The Coca-Cola Company Health and
Welfare Benefits Plan, or under any other long term disability plan that
hereafter may be maintained by the Company or any Related Company, provided that
the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve months.

 

“Earliest Retirement Date” shall mean, with respect to a Participant, the
earlier of: (a) the date the Participant attains age 60; or (b) the date he has
both attained age 55 and completed 10 Years of Vesting Service.

 

“Employee” shall mean any person who is currently employed by an Employer.  An
individual shall be treated as employed by an Employer under this Plan for any
period only if (i) 

 

3

--------------------------------------------------------------------------------


 

he or she is actually classified during such period by the Employer on its
payroll, personnel and benefits system as an employee, and (ii) he or she is
paid for services rendered during such period through the payroll system, as
distinguished from the accounts payable department of the Employer.  No other
individual shall be treated as employed by an Employer under this Plan for any
period, regardless of his or her status during such period as an employee under
common law or under any statute.

 

“Employer” shall mean the Company and any Participating Subsidiary of the
Company.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“FAE Benefit” shall have that meaning as defined in the Preface and in
Section 3.1.

 

“Participant” shall mean an Employee or former Employee of an Employer who is
eligible to receive benefits provided by the Plan.

 

“Participating Subsidiary” shall mean a subsidiary of the Company which the
Committee has designated as such and whose Employees are eligible to participate
in this Plan, as set forth in Appendix A.

 

“Pension Benefit” shall be the benefit payable to a Participant under Sections
5.1 — 5.4, as applicable, of the Qualified Pension Plan.

 

“Pilot Participant” shall mean an Employee who previously participated in the
Pilots’ Plan and whose liability under the Pilots Plan has been transferred to
this Plan. See Appendix B.  References to a Pilot Participant refers only to
those terms and benefits set forth in Appendix B and does not refer to
eligibility to participate in the remaining portions of the Plan.  Thus, the
term “Pilot Participant” does not mean “Participant” under this Plan.

 

“Pilots’ Plan” shall mean the Supplemental Retirement Plan for The Coca-Cola
Company Pilots.  See Appendix B.

 

“Plan” shall mean The Coca-Cola Company Supplemental Pension Plan, as amended
from time to time.

 

“Plan Year” shall mean January 1 to December 31 each calendar year.

 

“Qualified Pension Plan” shall mean The Coca-Cola Company Pension Plan (formerly
known as the Employee Retirement Plan of The Coca-Cola Company), as amended from
time to time.

 

“Separation from Service” shall mean that employment with an Employer terminates
such that it is reasonably anticipated that no further services will be
performed.  Separation from Service shall be interpreted in a manner consistent
with Section 409A of the Code and the regulations thereunder.

 

4

--------------------------------------------------------------------------------


 

“Specified Employee” shall mean a key employee of an Employer who meets the
requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code, as defined
in Section 409A of the Code and the regulations thereunder.

 

“Supplemental Pension Benefit” shall mean the benefit provided pursuant to this
Plan. It does not include a benefit provided in Appendix B (Pilots’ Plan).

 

“Supplemental Pension Benefit/Cash Balance Benefit” shall mean the portion of
the Participant’s Supplemental Pension Benefit attributable to the Cash Balance
Benefit.

 

“Supplemental Pension Benefit/FAE Benefit” shall mean the portion of the
Participant’s Supplemental Pension Benefit attributable to the FAE Benefit.

 

“Years of Benefit Service” shall mean Years of Benefit Service as defined in the
Qualified Pension Plan.

 

“Years of Vesting Service” shall mean Years of Vesting Service as defined in the
Qualified Pension Plan.

 

ARTICLE II

ELIGIBIILTY

 

2.1                               Eligibility for Participation.

 

(a)                                  All Employees of the Employer who are
eligible for the Qualified Pension Plan and i) whose benefits under the
Qualified Pension Plan are limited by the limitations set forth in Code Sections
401(a)(17) or 415 or (ii) who defer compensation under the Deferred Compensation
Plan and, solely on account of such deferrals, the Employee’s benefit under the
Qualified Pension Plan is limited shall be eligible to participate in the Plan.

 

(b)                                 Pilot Participants are Employees of the
Employer who previously participated in the Pilots’ Plan and whose liability
under the Pilots Plan has been transferred to this Plan. See Appendix B.

 

2.2                               Duration of Participation.

 

An Employee who becomes a Participant shall continue to be a Participant until
his Separation from Service or the date he is no longer entitled to benefits
under this Plan.

 

5

--------------------------------------------------------------------------------


 

ARTICLE III

SUPPLEMENTAL PENSION BENEFIT

 

3.1                               Amount of Benefit.

 

(a)                                  If a Participant has Years of Benefit
Service as defined in the Qualified Pension Plan and the Participant is vested
in his Supplemental Pension Benefit under this Plan, he shall be entitled to a
Supplemental Pension Benefit equal to (1) minus (2) where:

 

(1)                                  Equals the Pension Benefit that would be
paid to the Participant from the Qualified Pension Plan assuming (i) the
Qualified Pension Plan benefit commenced on the date the Supplemental Pension
Benefit commences pursuant to Section 3.3, whether or not the Qualified Pension
Plan benefit actually commences on that date, (ii) the limitations of Code
Sections 401(a)(17) and 415 did not apply and (iii) the definition of
Compensation in this Plan applied in lieu of the definition of Compensation
found in the Qualified Pension Plan.

 

(2)                                  Equals the Qualified Pension Benefit which
the Participant is actually entitled to receive under the Qualified Pension Plan
beginning on the date the Supplemental Pension Benefit commences pursuant to
Section 3.3, whether or not the Qualified Pension Plan benefit actually
commences on that date.

 

As noted in the Preface, the Qualified Pension Plan changed benefit formulas on
January 1, 2010. Accordingly, for many Participants, the formula above will be
used twice to compute a Participant’s Supplemental Pension Benefit.  First, the
formula will be used to compute Supplemental Pension Benefits earned prior to
January 1, 2010 (the “FAE Benefit”).  Second, the formula will be used to
compute Supplemental Pension Benefits earned on or after January 1, 2010 (the
“Cash Balance Benefit”).  Certain participants in the Qualified Pension Plan are
entitled to transition benefits to assist such employees who are employed on
December 31, 2009 as the Qualified Pension Plan’s benefit formula changes from a
FAE formula to a cash balance formula.  To the extent a transition rule impacts
a Participant’s Pension Benefit under the Qualified Pension Plan, such
transition rule will also impact the Participant’s Supplemental Pension Benefit
under this Plan.  For example, some Participants are grandfathered in the FAE
formula of the Qualified Pension Plan.  Thus, for those Participants their FAE
Benefit may include all years under the Qualified Pension Plan including years
prior to January 1, 2010 and years on or after January 1, 2010.

 

No additional accruals shall be credited under this Plan after the Supplemental
Pension Benefit commences or is paid unless a Participant is rehired as provided
in Section 3.6.

 

(b)                                 In no event shall the sum of the
Supplemental Pension Benefit and the Pension Benefit calculated under the
Qualified Pension Plan as of the date the Supplemental Pension Benefit commences
exceed the amount of Pension Benefit determined under the formula set forth in
the Qualified Pension Plan assuming compensation had not been deferred and

 

6

--------------------------------------------------------------------------------


 

assuming the limitations imposed by the Code in Sections 401(a)(17) and 415 do
not apply.

 

(c)                                  Any benefit payable pursuant to this
Section 3.1 shall be offset by the monthly benefit, if any, payable to a
Participant under The Coca-Cola Company Key Executive Retirement Plan.  The
Supplemental Pension Benefit calculated under this Section 3.1 shall also be
offset by the value of benefits to which the Participant is entitled under any
other retirement plan (other than the Qualified Pension Plan) to which the
Company or an affiliate of the Company contributed.

 

3.2                               Distribution Events and Form of Payment.

 

The Supplemental Pension Benefit shall be payable only upon Separation from
Service, Disability, or death as described herein.

 

(a)                                  Separation from Service

 

(1)                                  Participants who have a Separation from
Service on or after Earliest Retirement Date

 

If a Participant has a Separation from Service on or after his Earliest
Retirement Date, the Participant’s Supplemental Pension Benefit/FAE Benefit
shall be in the form of monthly annuity payments commencing as described in
Section 3.3 below.  The Participant may choose between the following annuities,
provided that all the annuities must be Actuarially Equivalent to a Single Life
Annuity.

 

(i)                                     Single Life Annuity

(ii)                                  Joint and 50% Contingent Annuity

(iii)                               Joint and 75% Contingent Annuity

(iv)                              Joint and 100% Contingent Annuity

 

The Participant must elect the annuity form no earlier than 180 days and no
later than fifteen days before the date the Supplemental Pension Benefit/FAE
Benefit commences. A married Participant’s spouse must consent in writing to the
form of annuity elected.  If no timely election is made, a married Participant
shall receive a Joint and 50% Contingent Annuity and an unmarried Participant
shall receive a Single Life Annuity.   The election of the annuity form is
irrevocable as of fifteen days prior the date benefits commence.

 

Notwithstanding the foregoing, if the Participant’s Supplemental Pension
Benefit/FAE Benefit, as calculated in the form of a Single Life Annuity, is less
than $50 per month, then the Actuarial Equivalent of the Supplemental Pension
Benefit shall be paid in a lump sum.

 

7

--------------------------------------------------------------------------------


 

If a Participant has a Separation from Service on or after his Earliest
Retirement Date, the Participant’s Supplemental Pension Benefit/Cash Balance
Benefit shall be paid in a lump sum commencing as described in Section 3.3
below.

 

(2)                                  Participants who have a Separation from
Service prior to Earliest Retirement Date

 

If a Participant has a Separation from Service prior to his Earliest Retirement
Date, his vested Supplemental Pension Benefit, if any, shall be paid in a single
lump sum on the date set forth in Section 3.3 below.

 

(b)                                 Death

 

The survivor benefit payable in the event of a Participant’s death shall be as
described in Section 3.4 below.

 

(c)                                  Disability

 

If a Participant is Disabled and has a Separation from Service, the Supplemental
Pension Benefit shall be distributed in the same manner and time as described in
Section 3.2(a) above.

 

3.3                               Timing of Payment.

 

(a)                                  Monthly Annuity Payments

 

(1)                                  General

 

If a Participant is entitled to monthly annuity payments, the annuity shall be
determined as of the first day of the month following the month in which he has
a Separation from Service, provided the Participant is vested in his
Supplemental Pension Benefit.

 

(2)                                  Transition Rule

 

If a Participant has a Separation from Service prior to March 1, 2008 and made
an election with respect to the date of commencement of his Supplemental Pension
Benefit no later than December 31, 2007, his Supplemental Pension Benefit shall
commence on the date the Participant has elected.   If no proper election is
made, the monthly annuity shall commence on March 1, 2010.

 

(b)                                 Lump Sum Payments

 

(1)                                  General

 

If a Participant is entitled to a lump sum payment, his Supplemental Pension
Benefit shall be paid on the last business day of the sixth month following the
month in which the Participant has a Separation from Service.

 

8

--------------------------------------------------------------------------------

 

If a Participant is not vested in his Supplemental Pension Benefit at the time
of Separation from Service, but later becomes vested, the lump sum shall be paid
on the first day of July following the year in which the Participant vests.

 

(2)           Transition Rule

 

If a Participant is entitled to a lump sum payment and had a Separation from
Service prior to January 1, 2008 and his Supplemental Pension Benefit has not
been paid, except as provided below, the Supplemental Pension Benefit shall be
paid on October 1, 2008.

 

If a Participant elected to receive serial severance benefits prior to
January 1, 2008, his Supplemental Pension Benefit shall be paid on the date
elected, provided that such election is received by December 31, 2007.  If no
proper election is made, the lump sum shall be paid on March 1, 2010.  If a
Participant elected to receive lump sum severance benefits prior to January 1,
2008, the lump sum shall be paid on July 1, 2008.

 

3.4          Death.

 

(a)           Death after benefits commence

 

If a Participant who is receiving a monthly annuity dies, the Participant’s
Beneficiary shall be entitled to the survivor benefit, if any, consistent with
the form of annuity elected by the Participant.  For example, if the Participant
elected a Joint and 50% Contingent Annuity, the Beneficiary shall continue to
receive monthly payments equal to 50% of the payments received by the
Participant for the Beneficiary’s life.  If the Participant had elected a Single
Life Annuity, there shall be no additional benefit payable to the Beneficiary or
any other person.

 

If a Participant has received a lump sum, there shall be no additional payments
to a Beneficiary or any other person in the event of the Participant’s death.

 

(b)           Pre-Separation Survivor’s Benefit

 

(1)           Death on or after Earliest Retirement Date

 

If a married Participant dies on or after his Earliest Retirement Date and prior
to Separation from Service, his surviving spouse, if any, shall receive a
survivor benefit as described in this section.  If an unmarried Participant dies
on or after his Earliest Retirement Date but prior to Separation from Service
and has made an election described below to name a Beneficiary, such Beneficiary
shall receive a survivor benefit as described in this section.

 

The survivor benefit attributable to the Participant’s FAE Benefit shall
commence on the first day of the month following the Participant’s death and
shall end on the death of the Participant’s spouse (if married) or designated
Beneficiary (if

 

9

--------------------------------------------------------------------------------


 

unmarried).  The survivor benefit attributable to the Participant’s Cash Balance
Benefit shall be paid as soon as administratively feasible following the
Participant’s death.

 

The survivor annuity based on the Supplemental Pension Benefit/FAE Benefit shall
be equal to the monthly benefit that would have been payable to the surviving
spouse or Beneficiary if the Participant:

 

(i)            had a Separation from Service on the date of death; and

 

(ii)           elected to have his FAE Benefit paid in the form of a Single Life
Annuity.

 

The monthly benefit described above shall then be converted to the Actuarial
Equivalent of a Single Life Annuity for the life of the Participant’s Spouse (if
married) or the Participant’s designated Beneficiary (if unmarried).  If an
unmarried Participant’s Beneficiary is his or her estate or the unmarried
Participant fails to designate a Beneficiary, no death benefit attributable to
the Participant’s FAE Benefit shall be paid.

 

The survivor benefit (whether married or unmarried) based on the Supplemental
Pension Benefit/Cash Balance Benefit shall be 100% of the lump sum that would
have been payable to the Participant if he had Separated from Service on the
date of death and survived to receive such lump sum payment.

 

(2)           Death prior to Earliest Retirement Date

 

If a married Participant dies prior to his Earliest Retirement Date and prior to
Separation from Service, his surviving spouse, if any, shall receive a survivor
benefit as calculated in Section 3.4(b)(1) above.  The survivor benefit
attributable to the Participant’s FAE Benefit shall commence on the first day of
the month following the month in which the Participant would have attained his
Earliest Retirement Date.  The survivor benefit attributable to the
Participant’s Cash Balance Benefit shall be paid shall on the last business day
of the sixth month following the month in which the Participant has a Separation
from Service.

 

If an unmarried Participant dies prior to his Earliest Retirement Date and prior
to Separation from Service, no survivor benefit shall be paid attributable to
the Participant’s FAE Benefit.  However, a survivor benefit attributable to the
Participant’s Cash Balance Benefit shall be paid to the Participant’s
Beneficiary in a lump sum on the last business day of the sixth month following
the month in which the Participant has a Separation from Service. The survivor
benefit attributable to the Cash Balance Benefit shall be 100% of the lump sum
that would have been payable to the Participant if he had Separated from Service
on the date of death and survived to receive such lump sum payment.

 

10

--------------------------------------------------------------------------------


 

3.5          Change in Control.

 

In the event of a Change in Control, while this provision remains in effect, no
amendment will thereafter be made to this Section for a period of at least two
consecutive years following the date when the Change in Control occurs.  The
enhancement of benefits described in this Section is conditional upon this
Section remaining in effect until a Change in Control occurs, and is not part of
any Participant’s accrued benefit as defined in the Qualified Pension Plan.  If
any Participant’s employment terminates for any reason whatsoever during the two
consecutive year period which begins on the date when a Change in Control
occurs, i) the Participant will be fully vested in his Supplemental Pension
Benefit as long as the Participant has completed at least five Years of Vesting
Service and ii) the Participant’s Earliest Retirement Date shall be the first
day of the month on or after the earlier of (A) his 60th birthday or (B) the
date he has both attained his 50th birthday and completed at least 10 Years of
Vesting Service.

 

3.6          Rehired Participants.

 

If a Participant is rehired after Separation from Service monthly payments, if
applicable, shall continue.  Upon the Participant’s subsequent Separation from
Service, his additional benefit, if any, shall be calculated as follows:

 

i)              the Participant’s accrued benefit shall be recalculated taking
into account all applicable Years of Benefit Service and eligible compensation;

ii)             all prior payments from the Plan shall be valued by assuming the
payments have increased in value at the rate of interest used for determining
Actuarial Equivalent in effect for each period of time, compounded annually
through the date of the Participant’s subsequent Separation from Service; and

iii)            the Participant’s Supplemental Pension Benefit, recalculated per
subsection (i) shall be reduced by the current value of the prior Plan payments
calculated per subsection (ii).

 

Upon the Participant’s subsequent Separation from Service, any additional
Supplemental Pension Benefit shall be paid in the form and at the time set forth
in Sections 3.2 and 3.3.

 

ARTICLE IV

VESTING AND FORFEITABILITY

 

4.1          Forfeitability of Supplemental Pension Benefit Attributable to the
Code Sections 401(a)(17) and 415.

 

(a)           Separation from Service on or after January 1, 2010

 

For Participants who have a Separation from Service on or after January 1, 2010,
except as provided in Section 4.3 and Section 4.4, all rights to the
Participant’s entire Supplemental Pension Benefit shall be forfeited if the
Participant has a Separation from Service prior to earning three Years of
Vesting Service.

 

11

--------------------------------------------------------------------------------


 

If the Participant has been credited with at least three Years of Vesting
Service but terminates employment with the Employer or has a Separation from
Service prior to his Earliest Retirement Date, the portion of the Participant’s
Supplemental Pension Benefit attributable to Code Sections 401(a)(17) and 415
shall be vested, however, final average compensation used to calculate the
portion of the Supplemental Pension Benefit attributable to Code Sections
401(a)(17) and 415 shall not exceed four times the compensation limit set forth
in Section 401(a)(17) in effect in the year of Separation from Service, as
adjusted from time to time by the Internal Revenue Service.

 

A Participant who has a Separation from Service on or after January 1, 2010
cannot earn additional Years of Vesting Service after his Separation from
Service.

 

(b)           Separation from Service prior to January 1, 2009

 

For Participants who have a Separation from Service prior to January 1, 2009,
except as provided in Section 4.3 and Section 4.4, all rights to the
Participant’s Supplemental Pension Benefit shall be forfeited if a Participant
either terminates employment with the Employer or Separates from Service prior
to his Earliest Retirement Date, except in the case of death as described below.
However, if the Participant earns Years of Vesting Service after Separation from
Service, the Participant may later become vested in the portion of the
Participant’s Supplemental Pension Benefit attributable to Code Sections
401(a)(17) and 415.  If a Participant dies prior to Separation from Service, the
portion of the Participant’s Supplemental Pension Benefit attributable to Code
Sections 401(a)(17) and 415 shall vest, provided that the Participant had been
credited with at least five Years of Vesting Service.

 

(c)       Separation from Service during 2009

 

For Participants who have a Separation from Service during 2009, all rights to
the portion of the Participant’s Supplemental Pension Benefit attributable to
Code Sections 401(a)(17) and 415 shall be forfeited if the Participant has not
been credited with at least five Years of Vesting Service at the time of
Separation from Service.

 

If the Participant has been credited with at least five Years of Vesting Service
but terminates employment with the Employer or has a Separation from Service
prior to his Earliest Retirement Date, the portion of the Participant’s
Supplemental Pension Benefit attributable to Code Sections 401(a)(17) and 415
shall be vested, however, final average compensation used to calculate the that
portion of the Participant’s Supplemental Pension Benefit shall not exceed four
times the compensation limit set forth in Section 401(a)(17) in effect in the
year of Separation from Service, as adjusted from time to time by the Internal
Revenue Service.

 

If the Participant terminates employment or has a Separation from Service on or
after his Earliest Retirement Date, the Participant shall be fully vested in the
portion of his Supplemental Pension Benefit attributable to Code Sections
401(a)(17) and 415.

 

If the Participant earns Years of Vesting Service after Separation from Service
and was not vested at the time of his Separation from Service, the Participant
may later become

 

12

--------------------------------------------------------------------------------


 

vested in the portion of the Participant’s Supplemental Pension Benefit
attributable to Code Sections 401(a)(17) and 415.

 

4.2          Forfeitability of Supplemental Pension Benefit Attributable to
Deferred Compensation.

 

(a)           Separation from Service on or after January 1, 2010

As noted above, except as provided in Section 4.3 and Section 4.4, if a
Participant has a Separation from Service on or after January 1, 2010 and prior
to earning three Years of Vesting Service, the Participant’s entire Supplemental
Pension Benefit will be forfeited.

 

A Participant who has a Separation from Service on or after January 1, 2010
cannot earn additional Years of Vesting Service after his Separation from
Service.

 

(b)          Separation from Service prior to January 1, 2010

 

All rights to the portion of the Participant’s Supplemental Pension Benefit
attributable to Deferred Compensation shall be forfeited if a Participant
terminates employment with the Employer or Separates from Service prior to being
credited with five Years of Vesting Service.  However, if the Participant earns
Years of Vesting Service after Separation from Service, the Participant may
later become vested in the portion of the Participant’s Supplemental Pension
Benefit attributable to Deferred Compensation.

 

4.3          Participants on December 31, 1993.

 

Notwithstanding anything in this Plan to the contrary, each Employee who was a
Participant in the Plan as of December 31, 1993 shall be deemed vested in the
portion of his Supplemental Pension Benefit, if any, calculated as of
December 31, 1993 (based on his compensation and years of benefit service as of
such date and assuming that he is vested under the Qualified Pension Plan of the
Employer), and such benefit under the Plan shall not be subject to forfeiture
under Section 4.1.

 

4.4          Special vesting rule for certain involuntarily terminated
Participants prior to January 1, 2009.

 

Notwithstanding Section 4.1(b) above, if a Participant meets all of the
following criteria, such Participant shall be vested in the portion of the
Participant’s Supplemental Pension Benefit attributable to Code Sections
401(a)(17) and 415 as of the date he has a Separation from Service; however,
final average compensation used to calculate such portion of the Participant’s
Supplemental Pension Benefit shall not exceed four times the compensation limit
set forth in Section 401(a)(17) in effect in the year of Separation from
Service, as adjusted from time to time by the Internal Revenue Service.

 

This special vesting rule shall apply if:

 

(a)           the Participant is an Employee of an Employer on September 30,
2008;

 

13

--------------------------------------------------------------------------------


 

(b)           the Participant is eligible to participate in the Plan or had a
Supplemental Pension Benefit credited to him as of September 30, 2008;

 

(c)           the Participant is involuntarily terminated (other than for cause)
between September 30, 2008 and December 31, 2008, “cause” for this purpose to
mean a termination of employment by the Company or a Participating Subsidiary
which is based on a violation of the Company’s Code of Business Conduct or any
other policy of the Company or a Participating Subsidiary, or for gross
misconduct;

 

(d)           as of the date on which he is involuntarily terminated (other than
for cause), the Participant has not attained his Earliest Retirement Date but
has either:  i) attained at least age 50 and completed at least ten Years of
Vesting Service, or ii) attained at least age 45 and the sum of his attained age
(computed as whole years and whole months attained) plus his Years of Vesting
Service (as defined in Section 1.67 of the Qualified Pension Plan) is greater
than or equal to 65; and

 

(e)          the participant has signed any release, agreement on trade secrets
and confidentiality and/or any noncompetition agreement requested by the
Company, and has mailed such documents to the Company in accordance with the
Company’s instructions on or before the date specified in the release and whose
release becomes irrevocable.

 

Provided that, a Participant shall not be eligible for this special vesting
provision if:

 

(a)           the Participant is a job grade 18 or higher at the time of his
involuntary separation;

 

(b)           the Participant is receiving or has been approved to receive long
term disability benefits under any plan which provides such benefits and which
is maintained by the Company or any Subsidiary; or

 

(c)           the Participant has entered into a separate, written agreement
with an Employer with respect to the termination of his Employment.

 

ARTICLE V

ADMINISTRATION

 

5.1          Committee.

 

The Committee shall be responsible for the general administration of the Plan
and shall establish regulations for the day-to-day administration of the Plan. 
The Committee and its designated agents shall have the exclusive right and
discretion to interpret the terms and conditions of the Plan and to decide all
matters arising with respect to the Plan’s administration and operation
(including factual issues).  Any interpretations or decisions so made shall be
conclusive and binding on all persons.  The Committee or its designee may pay
the expenses of administering the Plan or may reimburse the Company or other
person performing administrative services with respect to the Plan if the
Company or such other person directly pays such expenses at the request of the
Committee.

 

14

--------------------------------------------------------------------------------


 

5.2          Authority to Appoint Advisors and Agents.

 


THE COMMITTEE MAY APPOINT AND EMPLOY SUCH PERSONS AS IT MAY DEEM ADVISABLE AND
AS IT MAY REQUIRE IN CARRYING OUT THE PROVISIONS OF THE PLAN.  TO THE EXTENT
PERMITTED BY LAW, THE MEMBERS OF THE COMMITTEE SHALL BE FULLY PROTECTED BY ANY
ACTION TAKEN IN RELIANCE UPON ADVICE GIVEN BY SUCH PERSONS AND IN RELIANCE ON
TABLES, VALUATIONS, CERTIFICATES, DETERMINATIONS, OPINIONS AND REPORTS THAT ARE
FURNISHED BY ANY ACCOUNTANT, COUNSEL, CLAIMS ADMINISTRATOR OR OTHER EXPERT WHO
IS EMPLOYED OR ENGAGED BY THE COMMITTEE.

 

5.3          Compensation and Expenses of Committee.


 


THE MEMBERS OF THE COMMITTEE SHALL RECEIVE NO COMPENSATION FOR ITS DUTIES
HEREUNDER, BUT THE COMMITTEE SHALL BE REIMBURSED FOR ALL REASONABLE AND
NECESSARY EXPENSES INCURRED IN THE PERFORMANCE OF ITS DUTIES, INCLUDING COUNSEL
FEES AND EXPENSES.  SUCH EXPENSES OF THE COMMITTEE, INCLUDING THE COMPENSATION
OF ADMINISTRATORS, ACTUARIES, COUNSEL, AGENTS OR OTHERS THAT THE COMMITTEE MAY
EMPLOY, SHALL BE PAID OUT OF THE GENERAL ASSETS OF THE COMPANY.


 

5.4          Records.


 


THE COMMITTEE SHALL KEEP OR CAUSE TO BE KEPT BOOKS AND RECORDS WITH RESPECT TO
THE OPERATIONS AND ADMINISTRATION OF THIS PLAN.


 

5.5          Indemnification of Committee.


 


THE COMPANY AGREES TO INDEMNIFY AND TO DEFEND TO THE FULLEST EXTENT PERMITTED BY
LAW ANY EMPLOYEE SERVING AS A MEMBER OF THE COMMITTEE OR AS THEIR
DELEGATE(S) AGAINST ALL LIABILITIES, DAMAGES, COSTS AND EXPENSES, INCLUDING
ATTORNEYS’ FEES AND AMOUNTS PAID IN SETTLEMENT OF ANY CLAIMS APPROVED BY THE
COMPANY, OCCASIONED BY ANY ACT OR FAILURE TO ACT IN CONNECTION WITH THE PLAN,
UNLESS SUCH ACT OR OMISSION ARISES OUT OF SUCH EMPLOYEE’S GROSS NEGLIGENCE,
WILLFUL NEGLECT OR WILLFUL MISCONDUCT.

 

ARTICLE VI

CLAIMS PROCEDURE

 

6.1          Right to File a Claim.

 

Any Participant who believes he is entitled to a benefit hereunder that has not
been received, may file a claim in writing with the Committee.  The claim must
be filed within one year after the date of the Participant’s Separation from
Service.  The Committee may require such claimant to submit additional
documentation, if necessary, in support of the initial claim.

 

6.2          Denial of a Claim.

 

Any claimant whose claim to any benefit hereunder has been denied in whole or in
part shall receive a notice from the Committee within 90 days of such filing or
within 180 days after such receipt if special circumstances require an extension
of time.  If the Committee determines that an extension of time is required, the
claimant will be notified in writing of the extension and

 

15

--------------------------------------------------------------------------------


 

reason for the extension within 90 days after the Committee’s receipt of the
claim.  The extension notice will also include the date by which the Committee
expects to make the benefit determination.  The notice of the denial of the
claim will set forth the specific reasons for such denial, specific references
to the Plan provisions on which the denial was based and an explanation of the
procedure for review of the denial.

 

6.3          Claim Review Procedure.

 

A claimant may appeal the denial of a claim to the Committee by written request
for review to be made within 60 days after receiving notice of the denial.  The
request for review shall set forth all grounds on which it is based, together
with supporting facts and evidence that the claimant deems pertinent, and the
Committee shall give the claimant the opportunity to review pertinent Plan
documents in preparing the request.  The Committee may require the claimant to
submit such additional facts, documents or other material as it deems necessary
or advisable in making its review.  The Committee will provide the claimant a
written or electronic notice of the decision within 60 days after receipt of the
request for review, except that, if there are special circumstances requiring an
extension of time for processing, the 60-day period may be extended for an
additional 60 days.  If the Committee determines that an extension of time is
required, the claimant will be notified in writing of the extension and reason
for the extension within 60 days after the Committee’s receipt of the request
for review.  The extension notice will also include the date by which the
Committee expects to complete the review.  The Committee shall communicate to
the claimant in writing its decision, and if the Committee confirms the denial,
in whole or in part, the communication shall set forth the reasons for the
decision and specific references to the Plan provisions on which the decision is
based.

 

6.4          Limitation on Actions.

 

Any suit for benefits must be brought within one year after the date the
Committee (or its designee) has made a final denial (or deemed denial) of the
claim.  Notwithstanding any other provision herein, any suit for benefits must
be brought within two years of the date of termination of active employment.  No
claimant may file suit for benefits until exhausting the claim review procedure
described herein.

 

16

--------------------------------------------------------------------------------


 

ARTICLE VII
MISCELLANEOUS

 

7.1          Unsecured General Creditor.

 

Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interest in any specific property or
assets of the Company.  No assets of the Company shall be held in any way as
collateral security for the fulfilling of the obligations of the Company under
this Plan.  Any and all of the Company’s assets shall be, and remain, the
general unpledged, unrestricted assets of the Company.  The Company’s obligation
under the Plan shall be merely that of an unfunded and unsecured promise of the
Company to pay money in the future, and the rights of the Participants and
Beneficiaries shall be no greater than those of unsecured general creditors.  It
is the intention of the Company that this Plan be unfunded for purposes of the
Code and for purposes of Title 1 of ERISA.  Nothing contained in this Plan, and
no actions taken pursuant to the provisions of this Plan shall create or be
construed to create a trust or any kind of fiduciary relationship between the
Employer and any Participant, his Beneficiary, or any other person.


 

7.2          Restriction Against Assignment.

 

The Company shall pay all amounts payable hereunder only to the person or
persons designated by the Plan and not to any other person or corporation.  No
part of a Participant’s Account or benefit shall be liable for the debts,
contracts, or engagements of any Participant, his or her Beneficiary, or
successors in interest, nor shall a Participant’s Account or benefit be subject
to execution by levy, attachment, or garnishment or by any other legal or
equitable proceeding, nor shall any such person have any right to alienate,
anticipate, sell, transfer, commute, pledge, encumber, or assign any benefits or
payments hereunder in any manner whatsoever.  If any Participant, Beneficiary or
successor in interest is adjudicated bankrupt or purports to anticipate,
alienate, sell, transfer, commute, assign, pledge, encumber or charge any
distribution or payment from the Plan, voluntarily or involuntarily, the
Committee, in its discretion, may cancel such distribution or payment (or any
part thereof) to or for the benefit of such Participant, Beneficiary or
successor in interest in such manner as the Committee shall direct.


 

7.3          Tax Withholding.

 

There shall be deducted from each payment made under the Plan or any other
compensation payable to the Participant (or Beneficiary) all taxes which are
required to be withheld by the Company in respect to any payment under this
Plan.  The Company shall have the right to reduce any payment (or compensation)
by the amount of cash sufficient to provide the amount of said taxes.


 

7.4          Amendment, Modification, Suspension or Termination.

 

The Committee may amend, modify, suspend or terminate the Plan in whole or in
part, at any time.

 

17

--------------------------------------------------------------------------------


 

7.5          Governing Law.

 

Except to extent preempted by Federal Law, this Plan shall be construed,
governed and enforced under the laws of the State of Delaware (without regard to
the conflicts of law principles thereof) and any and all disputes arising under
this Plan are to be resolved exclusively by courts sitting in Delaware.


 

7.6          Receipt or Release.

 

Any payment to a Participant or the Participant’s Beneficiary in accordance with
the provisions of the Plan shall, to the extent thereof, be in full satisfaction
of all claims against the Committee and the Company.  The Committee may require
such Participant or Beneficiary, as a condition precedent to such payment, to
execute a receipt and release to such effect.


 

7.7          Limitation of Rights and Employment Relationship.

 

Neither the establishment of the Plan nor any modification thereof, nor the
creating of any fund or Account, nor the payment of any benefits shall be
construed as giving to any Participant, or Beneficiary or other person any legal
or equitable right against the Company except as provided in the Plan; and in no
event shall the terms of employment of any Employee or Participant be modified
or in any way be affected by the provisions of the Plan.


 

7.8          Offset for Monies Owed.

 


THE BENEFITS PROVIDED HEREUNDER WILL BE OFFSET FOR ANY MONIES THAT THE COMMITTEE
DETERMINES ARE OWED TO THE COMPANY OR ANY PARTICIPATING AFFILIATE.

 

IN WITNESS WHEREOF, the Committee has caused this amendment and restatement of
the Plan to be executed by the duly-authorized chairman of the Committee this
14th day of December, 2009.

 

 

THE COCA-COLA COMPANY BENEFITS COMMITTEE

 

 

 

/s/ Susan M. Fleming

 

 

 

 

 

Chairman

 

 

18

--------------------------------------------------------------------------------

 

APPENDIX A

PARTICIPATING SUBSIDIARIES

As of January 1, 2010

 

The Coca-Cola Export Corporation

Refreshment Products Services, Inc.

Soft Drinks International, Inc.

Rocketcash LLC

Coca-Cola India, Inc.

Coca-Cola Properties, LLC

International Auditors, Inc.

 

19

--------------------------------------------------------------------------------


 

APPENDIX B

PILOTS’ PLAN

As of January 1, 2010

 

I.                                         Effective at midnight on December 31,
2009, the Pilots’ Plan was frozen.  This means that no additional individuals
could become a Pilot Participant on or after January 1, 2010.  Furthermore,
Pilot Participants shall cease earning Flight Duty and Flight Duty Credit on or
after January 1, 2010.  In summary, no additional benefits can be earned under
this Appendix B.  Nevertheless, a Pilot Participant may continue to earn Years
of Vesting Service after December 31, 2009 solely for purposes of becoming
vested in his or her benefit earned under this Appendix B and for attaining his
Earliest Retirement Date.

 

Also effective January 1, 2010, all liabilities associated with the Pilots’ Plan
transferred to this Plan and all vested benefits earned under this Plan shall be
distributed under the provisions of this Appendix B.

 

The Pilots’ Plan shall continue in existence after December 31, 2009 as a
historic document in the event the Committee needs to refer to that document to
determine a Pilot Participant’s benefit under the SPP Plan or for related
purposes.

 

II.                                     All benefits paid to Pilot Participants
shall be in accordance with this Appendix B.  However, if needed to interpret or
determine a Pilot Participant’s benefit under this Appendix B, the Committee may
review the terms of the Pilot’s Plan in effect on January 1, 2010.

 

III.                                 The terms of this Plan shall NOT apply to
this Schedule B except for those provisions identified below or as later
determined by the Committee to be necessary or appropriate to determine a Pilot
Participant’s benefits under this Plan.

 

(a)                                  Section 3.5 dealing with Change in Control

 

(b)                                 Article V dealing with administration of the
Plan;

 

(c)                                  Article VI dealing with claims procedures;

 

(d)                                 Article VII dealing with miscellaneous
procedures (including the right to amend or terminate the Plan (including this
Appendix B); and,

 

(e)                                  Article II, dealing with the participation
of a Pilot Participant in this Appendix B; and

 

(f)                                    Definitions of Actuarial Equivalent,
Change in Control, Code, Committee, Company, Disability or Disabled, Employee,
Employer, ERISA, Pilot Participant, Pilot’s Plan, Plan Year, Qualified Pension
Plan, Separation from Service, Specified Employee, Years of Benefit Service and
Years of Vesting Service.

 

20

--------------------------------------------------------------------------------


 

IV.                                 Other Definitions used in this Appendix B.

 

(a)                                  “Earliest Retirement Date” shall mean, with
respect to a Pilot Participant, the earlier of: (a) the date the Pilot
Participant attains age 60; or (b) the date he has both attained age 55 and
completed 20 Years of Vesting Service.

 

(b)                                 “Beneficiary” shall mean shall mean the
person designated to receive any survivor benefits that may be payable upon the
death of a Pilot Participant.  A Pilot Participant shall designate a Beneficiary
in the manner required by the Committee.

 

Unless subsequently changed by the Pilot Participant, the Beneficiary designated
by the Pilot Participant under the Pilots’ Plan and in effect as of December 31,
2009, shall also apply for purposes of this Appendix B.

 

(c)                                  “Benefit Commencement Date” shall mean the
first day of the month following the month a Participant entitled to a
Supplemental Pension Benefit has a Separation from Service.

 

(d)                                 “Flight Duty” shall mean a period of
employment during which a Pilot has either direct or secondary responsibility
for the operation of aircraft for the Company.  One year of Flight Duty will be
credited for each twelve month period during which a Pilot Participant performs
Flight Duty.

 

No additional Flight Duty shall be earned under this Appendix B.

 

(e)                                  “Flight Duty Credit” shall mean a credit
given to a Pilot Participant for purposes of the Pilots’ Plan.  A Pilot
Participant shall receive one Flight Duty Credit for each four whole years of
completed Flight Duty.  No Pilot Participant shall receive more than five Flight
Duty Credits regardless of the number of years of Flight Duty.

 

No additional Flight Duty Credit shall be earned under this Appendix B. 
However, on January 1, 2010, all Pilot Participants in Appendix B shall have any
partial Flight Duty Credit rounded up to the next whole number and such whole
number shall be the Pilot Participant’s Flight Duty Credit under this Appendix
B.  As noted above, however, in no event shall a Pilot Participant receive more
than five Flight Duty Credits under this Appendix B.

 

Example.  If a Pilot who is a Pilot Participant in this Appendix B has 13.5
whole years of completed Flight Duty as of midnight on December 31, 2009, such
Pilot Participant has earned three Flight Duty Credits plus an additional 1.5
years of completed Flight Duty.  Effective January 1, 2010, such Pilot will be
deemed to have earned four Flight Duty Credits (rounded up to the nearest whole
year of Flight Duty Credit).

 

(f)                                    “Normal Retirement Date” shall mean, with
respect to a Pilot Participant, the first of the month or next following the
Pilot Participant’s attainment of age 60.

 

21

--------------------------------------------------------------------------------


 

(g)                                 “Pilot” shall mean an employee of the
Company who regularly and continuously has either direct or secondary
responsibility for the operation of aircraft for the Company.

 

(h)                                 “Pilots’ Supplemental Pension Benefit” shall
mean the benefit provided pursuant to this Appendix B.

 

(i)                                     “Social Security Supplement” shall mean
an amount equal to the difference between the primary insurance amount the Pilot
Participant would have received had he remained in employment until age 65 minus
either the amount of the monthly Social Security benefit he actually receives or
the amount of temporary income he receives under the Qualified Pension Plan,
whichever is applicable.

 

Effective January 1, 2010, regardless of a Pilot Participant’s vested status or
his or Flight Duty Credits, no Social Security Supplement shall be payable from
the Pilots’ Plan or from this Appendix B for any Pilot Participant who has a
Separation from Service on or after January 1, 2010.

 

V.                                     Pilot’s Supplemental Pension Benefit.

 

(a)                                  The Pilot’s Supplemental Pension Benefit
for a Pilot Participant who is in pay status as of January 1, 2010 is identified
in Schedule A below.

 

(b)                                 The Pilot’s Supplemental Pension Benefit for
a Pilot Participant who is employed on January 1, 2010 and who becomes entitled
to a Supplemental Pension Benefit on his Normal Retirement Date shall equal
(1) minus (2) where:

 

(1)                                  Equals the monthly retirement income
payable under the Qualified Pension Plan the Pilot Participant would have
received under the Qualified Pension Plan if that amount was calculated by
adding the number of Flight Duty Credits to the Pilot Participant’s Years of
Benefit Service under the Qualified Pension Plan.

 

(2)                                  Equals the monthly retirement income
actually payable under the Qualified Pension Plan.

 

Each Pilot Participant who is employed on January 1, 2010 has his number of
Flight Duty Credits as of January 1, 2010 reflected on Schedule B below.

 

(c)                                Early Retirement

 

A Pilot Participant who has a Separation from Service on or after his Earliest
Retirement Date but prior to his Normal Retirement Date shall receive a monthly
Pilot’s Supplemental Pension Benefit as determined under Section V(b) except
such Pilot’s Supplemental Pension Benefit shall be reduced by 0.25% for each
month that his Benefit Commencement Date precedes his Normal Retirement Date.

 

22

--------------------------------------------------------------------------------


 

(d)                                 Separation from Service prior to Earliest
Retirement Date

 

A Pilot Participant who has a Separation from Service prior to his Earliest
Retirement Date shall receive a Pilot’s Supplemental Pension Plan in the form of
a lump sum as determined under Section V(b) except such Pilot’s Supplemental
Pension Benefit shall be reduced by 0.4 percent for each complete calendar month
by which the date that would have been his or her Earliest Retirement Date
precedes his or her Normal Retirement Date, then reduced actuarially to the
Benefit Commencement Date and converted to a lump sum, using the “applicable
interest rate” and “applicable mortality table” as such terms are defined in the
definition of Actuarial Equivalent found in the Qualified Retirement Plan (see
Article One of the Qualified Retirement Plan).

 

(d)                                 Delayed Retirement

 

A Pilot Participant who retires from Flight Duty after his Normal Retirement
Date shall receive a Pilot’s Supplemental Pension Benefit as determined under
Section V(b) except such Pilot’s Supplemental Pension Benefit shall be reduced
1/24th for each month that his Benefit Commencement Date occurs after his Normal
Retirement Date.

 

VI.                               Distribution Events and Form of Payment.

 

The Pilot’s Supplemental Pension Benefit shall be payable only upon Separation
from Service or death as described herein.

 

(a)                                  Separation from Service on or after the
Pilot Participant’s Earliest Retirement Date

 

If a Pilot Participant has a Separation from Service on or after his Earliest
Retirement Date, the Pilot’s Supplemental Pension Benefit shall be in the form
of monthly annuity payments commencing as described in Section VII below.  The
Pilot Participant may choose between the following annuities, provided that all
the annuities must be Actuarially Equivalent to a Single Life Annuity.

 

(i)                                     Single Life Annuity

(ii)                                  Joint and 50% Contingent Annuity

(iii)                               Joint and 75% Contingent Annuity

(iv)                              Joint and 100% Contingent Annuity

 

The Pilot Participant must elect the annuity form no earlier than 180 days
before the date the Pilot’s Supplemental Pension Benefit commences. A married
Pilot Participant’s spouse must consent in writing to the form of annuity
elected.  If no timely election is made, a married Pilot Participant shall
receive a Joint and 50% Contingent Annuity and an unmarried Pilot Participant
shall receive a Single Life Annuity.  The election of the annuity form is
irrevocable as of the date benefits commence.

 

23

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, if the Pilot’s Supplemental Pension Benefit, as
calculated in the form of a Single Life Annuity, is less than $50 per month,
then the Actuarial Equivalent of the Pilot’s Supplemental Pension Benefit shall
be paid in a lump sum.

 

(b)                                 Separation from Service prior to the Pilot
Participant’s Earliest Retirement Date

 

If a Pilot Participant has a Separation from Service prior to his Earliest
Retirement Date, the Pilot’s Supplemental Pension Benefit shall be in a single
lump sum commencing as described in Section VII below.

 

(c)                                  Death

 

The survivor benefit payable in the event of a Pilot Participant’s death shall
be as described in Section VIII below.

 

VII                                Timing of payment.

 

(a)                                  Separation from Service on or after the
Pilot Participant’s Earliest Retirement Date

 

If a Pilot Participant has a Separation from Service on or after his Earliest
Retirement Date, the monthly payments provided under this Plan shall be
determined as of the Pilot Participant’s Benefit Commencement Date and shall
begin within 90 days from the Pilot Participant’s Separation from Service.  For
lump sum payments of small amounts as described in Section VI above, the payment
shall be made within 90 days from the Pilot Participant’s Separation from
Service.

 

(b)                                 Separation from Service prior to the Pilot
Participant’s Earliest Retirement Date

 

If a Pilot Participant has a Separation from Service prior to his Earliest
Retirement Date, the Pilot’s Supplemental Pension Benefit shall be in a single
lump sum within 90 days from the Pilot Participant’s Separation from Service.

 

(c)                                  Exception for Specified Employees

 

Notwithstanding the foregoing, the Pilot’s Supplemental Pension Benefit of a
Specified Employee shall commence on the first day of the seventh month
following the month in which the Specified Employee has a Separation from
Service, if vested.  With the first payment to the Specified Employee, the
payments for the prior months shall also be paid; however, no interest shall be
due.

 

24

--------------------------------------------------------------------------------


 

VIII.                         Death.

 

(a)                                  Death after benefits commence

 

If a Pilot Participant who is receiving a monthly annuity dies, the Pilot
Participant’s Beneficiary shall be entitled to the survivor benefit, if any,
consistent with the form of annuity elected by the Pilot Participant.  For
example, if the Pilot Participant elected a Joint and 50% Contingent Annuity,
the Beneficiary shall continue to receive monthly payments equal to 50% of the
payments received by the Pilot Participant for the Beneficiary’s life.  If the
Pilot Participant had elected a Single Life Annuity, there shall be no
additional benefit payable to the Beneficiary or any other person.

 

If a Pilot Participant has received a lump sum, there shall be no additional
payments to a Beneficiary or any other person in the event of the Pilot
Participant’s death.

 

(b)                                 Pre-Separation Survivor’s Benefit

 

If a married Pilot Participant dies on or after his Earliest Retirement Date and
prior to Separation from Service, his surviving spouse, if any, shall receive a
survivor benefit as described in this section.  If an unmarried Pilot
Participant dies on or after his Earliest Retirement Date but prior to
Separation from Service and has made an election described below to name a
Beneficiary, such Beneficiary shall receive a survivor benefit as described in
this section.

 

The survivor benefit attributable to the Pilot’s Supplemental Pension Benefit
shall commence on the first day of the month following the Pilot Participant’s
death and shall end on the death of the Pilot Participant’s spouse (if married)
or designated Beneficiary (if unmarried).

 

The survivor annuity based on the Pilot’s Supplemental Pension Benefit shall be
equal a monthly 50% survivor annuity that would have been payable to the
surviving spouse or Beneficiary if the Pilot Participant:

 

(1)                                  had a Separation from Service on the date
of death; and

 

(1)                                  elected to have his benefits paid in the
form of a Joint and 50% Contingent Annuity

 

At any time on or after the Pilot’s Participant’s Earliest Retirement Date, the
Pilot Participant may elect an optional form of survivor benefit, consisting of
either a 100% survivor annuity or a 75% survivor annuity.  Such survivor annuity
shall be calculated as described above, except that 100% or 75%, as applicable,
shall be substituted for 50%.

 

At any time on or after an unmarried Pilot Participant’s Earliest Retirement
Date, the unmarried Pilot Participant may make an election for a specified
Beneficiary

 

25

--------------------------------------------------------------------------------


 

to receive a survivor annuity under this section, provided the unmarried
Participant has a vested benefit under the Qualified Retirement Plan.  Such
Pilot Participant may also elect an optional form of survivor benefit,
consisting of either a 100% survivor annuity or a 75% survivor annuity.  Such
survivor annuity shall be calculated as described above, except that 100% or
75%, as applicable, shall be substituted for 50%.

 

If an unmarried Pilot Participant’s Beneficiary is his or her estate or the
unmarried Pilot Participant fails to designate a Beneficiary, no death benefit
attributable to the Pilot’s Supplemental Pension Benefit shall be paid

 

(c)                                  Death prior to Earliest Retirement Date

 

If a married Pilot Participant dies prior to his Earliest Retirement Date and
prior to Separation from Service and has a vested benefit under the Qualified
Pension Plan, his surviving spouse, if any, shall receive a survivor benefit as
calculated in Section VIII(b) above.  Such survivor annuity shall be paid as a
50% survivor annuity (not a 75% or 100% survivor annuity) and shall commence on
the first day of the month following the month in which the Pilot Participant
would have attained his Earliest Retirement Date.  No death benefit shall be
paid to an unmarried Pilot Participant who dies prior to his Earliest Retirement
Date.

 

IX.                                Forfeitability of Pilot’s Supplemental
Pension Benefit.

 

All rights to the Pilot’s Supplemental Pension Benefit shall be forfeited if a
Pilot Participant either terminates employment with the Employer or Separates
from Service prior to completing three Years of Vesting Service, except in the
case of death.  If a Pilot Participant dies prior to Separation from Service, a
survivor benefit shall be payable as provided in Section VIII.

 

X.                                    No Need to Retire from Flight Duty.

 

Prior to January 1, 2010, a Pilot Participant was eligible for a benefit under
this Plan only if the Pilot Participant had a Separation from Service on or
after his Earliest Retirement Date and the Pilot Participant retired from Flight
Duty.  Under this Appendix B, a Pilot Participant is eligible for a benefit
under this Plan if the Pilot Participant completes three Years of Vesting
Service before his Separation from Service.

 

* * * * * * * * * * * * *

 

SCHEDULE A — PILOT PARTICIPANTS IN PAY STATUS

 

The following Pilot Participants were in pay status as of January 1, 2010:

 

Name

 

Amount of
Monthly
Benefit

 

Type of Annuity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

26

--------------------------------------------------------------------------------


 

* * * * * * * * * * * * *

 

SCHEDULE B — FLIGHT DUTY CREDITS

 

As of January 1, 2010, a Pilot Participant shall have the following Flight Duty
Credits (after rounding up Flight Duty Credits as described in
Section IV(b) above).

 

Name

 

Amount of
Flight Duty
Credits

 

100% Vested or Years of
Vesting Service Earned

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

27

--------------------------------------------------------------------------------
